        Case 6:21-cv-06303-FPG Document 10 Filed 05/06/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NEW YORK

Emilee Carpenter, LLC d/b/a Emilee
Carpenter Photography and Emilee
Carpenter,


                    Plaintiffs,
                                                Case No. 6:21-cv-06303-FPG
       v.


Letitia James, in her official capacity
as Attorney General of New York;             Plaintiffs’ Notice of Pro Hac Vice
Johnathan J. Smith, in his official                        Motion
capacity as Interim Commissioner of
the New York State Division of Human
Rights; and Weeden Wetmore, in his
official capacity as District Attorney of
Chemung County,


                    Defendants.

      Please take notice that upon the annexed Admission Petition Form,

Admission Sponsor Affidavit, Attorney’s Oath, Civility Principles and Guidelines

Oath, Attorney Database and Electronic Case Filing Registration Form, attached as

Exhibit A, and Proposed Order, Plaintiffs Emilee Carpenter, LLC and Emilee

Carpenter, by and through its undersigned counsel, will move this Court, before the

Honorable Frank P. Geraci, Jr., at the United States Courthouse, 100 State Street,

Rochester, New York, at such time and date as the Court shall direct, for an Order

under Local Civil Rule 83.1(c) of the United States District Court for the Western

District of New York, granting pro hac vice admission to Bryan D. Neihart for the

purposes of appearing in the above-captioned action as counsel for Plaintiffs.
        Case 6:21-cv-06303-FPG Document 10 Filed 05/06/21 Page 2 of 3




      Please take further notice, that under Local Civil Rule 7.1(c), any opposing

papers or answering memoranda shall be filed and served at least three days before

the return date.



Respectfully submitted this 6th day of May 2021.



By: s/ Raymond J. Dague
Raymond J. Dague
New York Bar No. 1242254                Jonathan A. Scruggs
Dague & Martin, P.C.                    Arizona Bar No. 030505
4874 Onondaga Road                      Bryan D. Neihart*
Syracuse, New York 13215                Arizona Bar No. 035937
(315) 422-2052                          Alliance Defending Freedom
(315) 474-4334 (facsimile)              15100 N. 90th Street
rjdague@daguelaw.com                    Scottsdale, Arizona 85260
                                        (480) 444-0020
                                        (480) 444-0028 (facsimile)
                                        jscruggs@ADFlegal.org
                                        bneihart@ADFlegal.org



                             ATTORNEYS FOR PLAINTIFFS


*Pro Hac Vice Admission Filed Contemporaneously




                                         2
        Case 6:21-cv-06303-FPG Document 10 Filed 05/06/21 Page 3 of 3




                             Certificate of Service

      I hereby certify that on the 6th day of May, 2021, I electronically filed the

foregoing document with the Clerk of Court and that the foregoing document will be

served via the CM/ECF system on all counsel of record.


                                         s/ Raymond J. Dague
                                         Raymond J. Dague
                                         Attorney for Plaintiffs




                                        3
